DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "smart" in claim 1 is a relative term which renders the claim indefinite.  The term "smart" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is unclear to the Examiner on what is considered a smart mount. Applicant’s Specification does not provide a clear and precise definition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-29 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hournbuckle, JR. et al. (US 2019/0087990) hereinafter known as Hournbuckle, JR., and further in view of Krishnan (US 2017/0176343) and Gupta et al. (US 2018/0329904) hereinafter known as Gupta.
With regards to claim 23, Hournbuckle, JR. discloses an interface that can provide improved visualization of data related to an industrial assets, the said [0003] using machine learning algorithms [0071], comprising:
including: 
at least one sensor positioned to detect one or more properties of the industrial asset [0056][0085];
a wireless communication module [0122];
memory storage adapted to store data received from the at least one sensor [0012][0087]; and
at least one computing device [0056], the computing device being configured with instructions for executing a machine learning algorithm taking as input data [0071], and adapted to output a prediction regarding the asset [0071]; and
a cloud computing platform adapted to receive and store the data [0116], and the prediction output by the computing device [0110][0116], the cloud computing platform adapted to receive verification data for updating the machine learning algorithm stored on the computing device [0079][0089][0123].
Hournbuckle, JR. does not specifically disclose data fusion, however, the reference teaches that the use of multiple sensors can provide a significant amount and complex data. Hournbuckle, JR. discloses an interface to provide 
Hournbuckle, JR. teaches of inspecting corrosion and erosion issues on a daily basis and some facilities can have over 100,000 thickness monitoring locations, and perform 100% manual point-in-time inspections, whereby 65% require scaffolding to reach, and 90% are under insulation [0105]. Hournbuckle, JR. teaches of obtaining sensor data concerning the physical properties of the asset from one or more sensors [0056].
The reference does not specifically disclose;
detecting of corrosion under insulation (CUI) in an infrastructure asset;  
a structural probe sensor adapted to obtain CUI-related data from the asset; 
obtaining CUI-related data from a probe sensor;
at least one infrared camera positioned to capture thermal images of the asset; 
at least one smart mount mechanically supporting and electrically coupled to the at least one infrared camera, the at least one smart mount.
(Abstract). The reference discloses a magnetic method that may be used to detect corrosion and pitting in steel structures, such as pipelines [0029]. The reference goes on to teach the use of IR sensors ([0055]; IR sensor 502, such as an IR camera) that may detect temperature of cracks or breaks underneath the outer sheath layer 118. The reference further teaches that the differential of a non-metallic layer positioned between the metal structure and the IR sensor, such as a sheath layer, a corrosion protection layer, insulation layer, and the like, may be used to identify defects in the underlying metal structures [0053]. Further, Krishnan teaches the use of an commercially external inspection device such as the MEC-Hug Crawler ([0054][0055]). Additionally, Krishnan discloses a Magnetic Flux Leakage (MFL) method that may be used to detect corrosion and pitting in steel structures, such as pipelines.  For this method, a magnet is used to magnetize the steel and at areas where there is corrosion or missing metal, flux from the magnetic field "leaks" from the steel.  A magnetic detector, placed between the poles of the magnet, may be used to detect the leakage field.  The leakage field may be used to identify damaged areas and to estimate the depth of metal loss [0029].

Neither, Hournbuckle, JR. and Krishnan discloses at least one smart mount mechanically supporting and electrically coupled to the at least one infrared camera, the at least one smart mount.
Gupta discloses a meta-data inspection data store that may contain hierarchical components and subcomponents of an industrial asset (Abstract). Gupta teaches of an inspection robot 432 that may be mounted one or more type of sensors to detect one or more characteristics of an industrial asset [0032]. Further, the reference teaches that the sensors can be an Infra-Red camera [0036].
In view of Gupta, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize an inspection robot to “mount” to mechanically support and electrically couple the IR camera of modified Hournbuckle, JR. The motivation is to utilize a mount 

With regards to claim 24, Hournbuckle, JR., in view of Krishnan and Gupta, discloses the system of claim 23, wherein the at least one smart mount includes a fixture for supporting the infrared camera (Gupta; [0032]; a machine/robot). However, the references does not specifically disclose that the fixture being rotatable and extendable to enable the infrared camera to be translated and tilted. Gupta teaches that the robot/machine is capable of carrying out a set of tasks (e.g., movement of all or part of the machine) automatically such as a set of tasks programmed by a computer [0032]. Gupta further teaches that an orientation of the inspection robot 830 may also be defined along with a field of view 835 of a sensor on that robot 830.  This would ensure that a point of interest is going to be within the field of view 835 [0045]. Further, the reference teaches of a inspection plan associated with a perspective associated with a point of interest (e.g., a camera angle and/or level of zoom that should be employed by an inspection camera) [0035].



With regards to claim 25, Hournbuckle, JR., in view of Krishnan and Gupta, discloses the system of claim 23, wherein the asset includes identification tags (Gupta; [0049]) and at least one smart mount further includes a standard camera operative to scan the identification tags on the asset (Gupta; [0041]).

With regards to claim 26, Hournbuckle, JR., in view of Krishnan and Gupta, discloses the system of claim 23, wherein the at least one smart mount further includes an ambient sensor module. (Hournbuckle, JR.; [0085])

With regards to claim 27, Hournbuckle, JR., in view of Krishnan and Gupta, discloses the system of claim 26, wherein the ambient sensor module is operative to detect temperature, humidity and air pressure. (Hournbuckle, JR.; [0085])

With regards to claim 28, Hournbuckle, JR., in view of Krishnan and Gupta, discloses the system of claim 23, wherein the structural probe sensor includes a magnetic sensor. (see the rejection of claim 1)

With regards to claim 29, Hournbuckle, JR., in view of Krishnan and Gupta, discloses the system of claim 23, further comprising a control station communicatively coupled to the at least one smart mount and adapted to transmit configuration and control commands to the at least one smart mount. (Gupta; [0032]; computer)


With regards to claim 33, Hournbuckle, JR., in view of Krishnan and Gupta, does not disclose the system of claim 23, wherein the at least one computing 

With regards to claim 34, Hournbuckle, JR., in view of Krishnan and Gupta, does not disclose the system of claim 23, wherein each of the at least one mounts can communicate with each other via their respective communication modules. (Gupta; [0057])

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hournbuckle, JR., Krishnan, JR., Gupta, and further in view of Ghosh et al. (US 2018/0341876) hereinafter known as Ghosh.
With regards to claim 30, Hournbuckle, JR., in view of Krishnan and Gupta, does not disclose the system of claim 23, wherein the machine learning algorithm employed by the at least one computing device includes a deep recurrent neural network.
Ghosh discloses apparatus and data management through optimization of deep learning network architectures for uncertainty estimation [0002]. The system is utilizes sensor data for failure predictions and remaining useful life estimation [0010]. Ghosh further teaches of data input from sensors to a deep learning algorithm for failure prediction and remaining useful life estimations [0031]. Further, Ghosh teaches of dynamic network creation of deep learning architecture ([0014] teaches that the dynamic network architecture with an optimization algorithm finds optimum network architecture parameters through dynamically creating and training a deep learning network)  wherein the base architecture utilizes a multi-layer fully connected neural network (NN) [0011][0014][0036].
In view of Ghosh, it would have been obvious to one of ordinary skill within the art to modify the system of modified Hournbuckle, JR. with a dynamic deep learning neural network. The motivation is to provide asset prediction values and associated uncertainty in the prediction. The prediction values would monitor and update the rate of corrosion of the asset which would help in establishing asset maintenance plan for repairs or replacement of said asset.

With regards to claim 31, Hournbuckle, JR., in view of Krishnan, Gupta and Ghosh, discloses the system of claim 30, wherein the deep recurrent neural network is a long short term memory (LSTM) network. (Ghosh; [0011])

With regards to claim 32, Hournbuckle, JR., in view of Krishnan and Gupta, does not disclose the system of claim 23, wherein the machine learning algorithm employed by the at least one computing device further includes a convolutional neural network.
Ghosh teaches of dynamic network creation of deep learning architecture ([0014] teaches that the dynamic network architecture with an optimization algorithm finds optimum network architecture parameters through dynamically creating and training a deep learning network)  wherein the base architecture utilizes a Convolutional Neural Network (CNN) [0011]. The Convolutional Neural Networks is utilized for automatic feature extraction [0033].
In view of Ghosh, it would have been obvious to one of ordinary skill within the art to modify the system of modified Hournbuckle, JR. with a Convolutional Neural Network and gain the advantage of automated feature extraction (wherein such features may be corrosive spots on the asset) for visual recognition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phan et al. (US 2016/0284075)
Smitherman et al. (US 2013/0013185)
Tan et al. (US 2019/0145902)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884